March 8, 2012




                                   JUDGMENT

                       The Fourteenth Court of Appeals
                      CHARLES ANTHONY ALLEN, Appellant

NO. 14-11-00102-CV                       V.

   GEORGE STEPHENSON, KIRT STIEFER, AUSTIN ETHEREDGE, CASEY
PARROTT, ANTHONY MYLES, COREA MOSLEY, JOSEPH WEAVER, JANE DOE,
            CHERYL LARSON, AND LISA MANTLE, Appellees
                      ____________________



      This cause, an appeal from the judgment in favor of appellees, GEORGE
STEPHENSON, KIRT STIEFER, AUSTIN ETHEREDGE, CASEY PARROTT,
ANTHONY MYLES, COREA MOSLEY, JOSEPH WEAVER, JANE DOE, CHERYL
LARSON, AND LISA MANTLE, signed November 24, 2010, was heard on the
transcript of the record. We have inspected the record and find no error in the judgment.
We order the judgment of the court below AFFIRMED.

      We this decision certified below for observance.